Title: To James Madison from Tench Coxe, 1808
From: Coxe, Tench
To: Madison, James



Sir
May-June 1808

It is from a sense of duty that I furnish you, in confidence, with some information, which this day casually fell into my way.  It cannot be considered as a matter of deep importance, but it is sufficiently so to warrant me in troubling you with a statement.
I had in my hands two manuscript books, handsomely bound in red leather, said to be copies N. 3 & 4, of a statistical account of the United States made up in January 1808.  There are about 40 or 42 pages in the body of the accot. or statement, of which I shall give you some entire sentences; and a number of tables 1 to 61, are added.  The statement & tables give our finances, commerce, population, army, navy and Seamen, quantity of land, negroes, ships built, tonnage, imports, exports, consumption &ca. &ca. by states, ports, and on the whole.
The state of mind, the dispositions, the candor, the temper and the character of the writer of that account may of importance in your view when you learn his name, and they will be better judged of when you shall read the extracts, I proceed to give you.
"On ne trouve plus á la tete des divers etats de ces caracteres qui ont fait la revolution & fondè l’independance; ceux ci etaient presque tous nès en Europe.  Ceux qui gouvernent aujourdhui sont presque tous nés en Amerique."
"Tous le sectes Chretien sont admises parmi eux.  C’est un alliage de toutes les opinions religieuses qui ont gouvernè les hommes depuis dix huit siecles.  En Se melant ici elles ont perdu toutes leur influences, et nulle part au monde la n’a moins l’empire sur les esprits.  Elle ne regle dans ce pays que les mannieres et les dehors.  Dans tous le lieux où pur Calvinisme dominè, il y a dans les mœurs un vernis de severitè repoussant, et dans ceux ou aucune secte ne dominè il y a entre tous une ostentation de vertu mais il y a partout un found de corruption, qui des qu’on le remue, s’enhale de tous ces cœurs."
"Les Americains n’ont, à proprement parler, point de principes fixes en matiere de religion, et voila pourquoi; ils en changent si aisement: presque partout une femme en se marriant embrasse celle de son mari.  Quelques peres n’en donnent aucune a leur enfants, pour que ceux ci peussent en choisir un a leur grè.
Rebut de l’Europe, les habitans des états unis En ont apportè en Amerique tous les vices et il n y ont presque mile de leur fonds aucune virtu.  Ils n ont ni dignitè dans la Charactere ni elevation dans l’ame, ni generositè dans les sentiments  Une base & vile cupidité est leur passion universelle, et aucun art aimable, aucun talent agreeable n’embillissant leur vie.  En traversant les mers ils semblent avoir perdu tout ideè de gloire et s etre a jamais separes des Europeens."
After some observations on the people of the country it is added "On dirait que cette terre n’est pas encore assez dessechèe, et si j’ose dire, assez mure, pour les porter."
He speaks of the federal government as the cement of the Union, but alleges that it is too feeble.  He speaks of both parties & not very respectfully of either.  He seems rather to think that the fedals. are the most respectable, but thinks they do not take the right measures to answer their objects.  He mistakes the names & qualities of some of our public organs.  He considers the northern states as industrious & energetic, the middle as unsteady & the southern as indolent.  He views the federalists as attached to England, the republicans to France, but each more to themselves.
He states the importations from England in detail & makes them for 1807 $49,505.00.  Our consumption for that year 85.000.000 of imported goods.  I am not certain whether our accounts for 1807 have been published.  If not it is an important reflexion by whom & what means he got this information.  I am not certain whether Mr. Blodgets book does not contain details for that year.
This statement is calculated to make the worst impressions in Europe.  I have reason to believe the 1st. & 2d. copies have gone, and think it probable they will not reach their destination.  If taken & published they will produce bad effects here, occasional & permanent.
I beg leave to say that from a number of serious personal considerations affecting me here, I request this to be confined to yourself & the P.  I have the honor to be, Sir yr mo. respectf. Servt.
The following extract was overlooked.  "Ces divers peuples a peine reunis et composes de tant d’autres peuples n’ont point encore d’esprit ni caractère national.  Chaque canton, chaque famille presque chaque individu a conserve le caractere du pays d’en il est originairement venu.  Le Climat seul a modifiè ces caracteres divers: mais les institutions ne les ont pas encore fondus.  Les Hommes sont hardis et entreprenons dans les etats du nord; inconstants et legers dans etats de Milieu, insencious & paresseux dans ceux de sud.  Un Bostonien irait jusqu’en enfer pour y chercher la fortune.  Un Virginien n’irait pas la trouver a quatre pas de lui.  Un habitant de NewYork, de Philadelphie, ou de Baltimore ne meurt pas content, s’il n’a pas durant sa vie changè trois ou quatre fois de profession."
